DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al. (U.S. Publication No. 2017/0232434).
Goto discloses a fan assembly for cleanrooms comprising: 
A chamber (2) defined by a floor (2a), two opposing side walls and an upper wall as shown in Figure 2; 
An inlet unit (comprising fan (6) filter assemblies (8 & 9) and exhaust port (17) as shown coupled to/on upper wall in Figure 1), positioned on the upper wall of said chamber (2), for introducing a laminar stream of gas into said chamber (2) directed towards the floor (2a) as set forth in paragraphs 52 and 53; 
Said chamber (2) being arranged in such a way as to be internally invested by the gas introduced by the inlet unit (paragraph 53), wherein said assembly further comprises: 
a conveying channel (20) for the gas and for liquid substances present within the chamber (2) positioned on the floor (2a), said conveying channel (20) is surmounted by a casing (produced by the four pillars and air outlet 21 as set forth in paragraphs 55 and 58), defined by an upper wall (shown by outlet 21) and by two opposing side walls (at least outlet 21 includes sidewalls, and further combined with the four pillars produces an opening not unlike a door of a room constituting a sidewall with an opening that extends to the floor); 
Each side wall of the casing, being provided with through openings (at least outlet 21 includes sidewalls, and further combined with the four pillars produces an opening not unlike a door of a room constituting a sidewall with an opening that extends to the floor) as set forth in paragraphs 55 and 58;
Said through openings placing the chamber (2) into communication with the conveying channel (20) as denoted by airflow lines in Figure 1;
Said opposing side walls of the casing (produced by the four pillars and air outlet 21 as set forth in paragraphs 55 and 58) are arranged spaced apart from the respective opposing side walls of the chamber (2) as shown in Figure 1.

Concerning claim 2, Goto continues to disclose that said opposing side walls (at least outlet 21 includes sidewalls, and further combined with the four pillars produces an opening not unlike a door of a room constituting a sidewall with an opening that extends to the floor) of the casing are parallel to each other as shown in Figure 1.

Regarding claim 3, Goto also discloses that the casing is arranged in a central position of the floor (2a) of said chamber (paragraph 54).

With respect to claim 4, Goto further discloses that the conveying channel (20) is provided with a discharge outlet (31) for liquid substances present within the chamber (2) as shown in Figure 1.

Concerning claim 5, the reference continues to disclose that said floor (2a) inclines from each side wall of the chamber (2) towards the conveying channel (20) as set forth in paragraph 59 and Figure 1.
Regarding claim 6, Goto discloses that the fan assembly comprises air suction members (31) for extracting said gas from the casing (paragraph 59).

Concerning claim 10, Goto further discloses that said conveying channel (20) comprises a passage (23) for fluidly connecting a duct (22) to said suction members (31), said passage (23) being positioned on a sidewall of said chamber (paragraph 55) as shown in Figure 1 (paragraphs 62, 74 and 75).

With respect to claim 13, Goto continues to disclose a filter (8) interposed between the inlet unit comprising fan (6) filter assemblies (8 & 9) and exhaust port (17) as shown coupled to/on upper wall in Figure 1), and the chamber (2) for filtering the gas introduced by the inlet unit (paragraph 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Publication No. 2017/0232434) in view of Botruff et al. (U.S. Patent No. 6,272,767).
Goto is relied upon as set forth above.  Goto does not appear to disclose that the casing comprises, at said openings, at least one grille suitable for allowing the passaged of the gas and for preventing the passage of foreign bodies.  Botruff discloses a fan assembly comprising a chamber (50) and a casing (enclosing chamber 32) within chamber (50), wherein airflow gas circulates between chamber (50) and casing (enclosing chamber 32).  The reference continues to disclose that the casing (enclosing chamber 32) comprises at least one grille (92 & 94) suitable for allowing the passage of the gas and for preventing the passage of foreign bodies in order to control the quantity of the airflow gas through said casing (column 6, line 50 to column 7, line 16).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide at the openings of said casing in Goto with at least one grille suitable for allowing the passage of the gas and for preventing the passage of foreign bodies in order to control the quantity of the airflow gas through said casing as exemplified by Botruff.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Publication No. 2017/0232434) in view of Frickel (U.S. Publication No. 2003/02202087).
	Goto is relied upon as set forth above, Goto does not appear to disclose that the discharge outlet is positioned in a lower portion of a longitudinal discharge duct, wherein said discharge duct has a slope towards said outlet in order to facilitate the outflow of said liquid substances through the outlet.  Frickel discloses a safety cabinet fan assembly that comprises an enclosed chamber that is arranged in a way to be internally invested by an airflow of gas (paragraph 32).  The reference continues to disclose that the safety cabinet fan assembly is provided with a longitudinal discharge duct (6) in which a discharge outlet (9) is positioned at a lower portion thereof (Figure 1), wherein said discharge duct (6) has a slope towards said outlet (9) in order to facilitate the outflow of said liquid substances through the outlet (paragraphs 35 and 41).  Frickel discloses that the discharge duct configuration with the discharge outlet is provided in order to ensure uniform run-off of the quantities of any liquid material within the safety cabinet fan assembly (paragraphs 3-9).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a longitudinal discharge duct in which a discharge outlet is positioned at a lower portion thereof, wherein said discharge duct has a slope towards said outlet in Goto because such a configuration to ensures uniform run-off of the quantities of any liquid material within a safety cabinet fan assembly as exemplified by Frickel.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Publication No. 2017/0232434) in view of Bettridge et al. (U.S. Patent No. 7,074,123).
	Goto is relied upon as set forth above, wherein the reference continues to disclose that the inlet unit includes a fan compressor (6), and a pipe connected downstream of said compressor to deliver the airflow through the upper wall of the chamber (20) as shown in Figure 1.  The reference does not appear to disclose that said inlet unit includes a plurality of dispensing nozzles.  Bettridge discloses a fan assembly for dispensing an airflow gas into a chamber (column 4, lines 5-42), wherein the assembly is further provided with an inlet unit (Figure 2) including a fan compressor (70), and a pipe (50) downstream of said fan (70) for distributing the airflow gas (column 5, lines 10-45).  The reference continues to disclose that the inlet unit includes a plurality of dispensing nozzles (64) that are provided in order to control the volume and the direction of the airflow gas within said assembly (column 5, line 45 to column 6, line 15).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the inlet unit of Goto with a plurality of dispensing nozzle positioned on the upper wall thereof in order to control the volume and the direction of the airflow gas within said assembly as exemplified by Bettridge.  Thus, claim 12 is unpatentable over Goto in view of Bettridge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters (U.S. Patent No. 4,832,717) discloses a fan assembly for a safety cabinet (abstract; Figures 1-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799